 

Case 1:20-cv-09775-AKH Document 12 Filed 12/04/20 Page 1 of 3
JUDGE HELLERSTEIN

Jason M. Drangel (JD 7204)

jdrangel(@tpcounselors.com

Ashly E, Sands (AS 7715)
 asands(@ipcounselors.com

Brieanne Scully (BS 3711)

bscully@ipcounselors.com

Danielle S. Yamali (DY 4228)

dfutterman@ipcounselors.com

EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165 ¥) CV 9 075
Telephone: (212) 292-5390

Facsimile: (212) 292-5391

Attorneys for Plaintiff

Telebrands Corp.

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TELEBRANDS CORP.,

1

CIVIL ACTION No.
Plaintiff
v. | PROPOSED] ORDER

| TEMPORARILY SEALING

AM DEVOTEE STORE, ATRIH NINGBO IMPORT & | FILE
EXPORT CO. LTD. AUTOMOBILE AD}

MOTORCYCLE PARTS STORE, AUTOS}

DROPSHIPPING'S STORE, BENGBU HANYU NEW | FILED UNDER SEAL
ENERGY TECHNOLOGY LIMITED, BRAND-NEW |

WAY STORE, CAR 999 STORE, CAR
ACCESSORIES DISCOUNT STORE, CAR CAR
CAR!!! STORE, CAR TOOL STORE, CAR WITH
YOU STORE, CHANGSHU JUHAQ CLEAN
TEXTILE CO., LTD., COOLEST-TOPEST STORE,
DONGGUAN ZHONGSEN NEW MATERIAL CO.,
LTD., DROP SHIPPING CAR ACCESSORIES
STORE, FANTASTICCAR STORE, GOOD
COMFORTABLE STORE, HANGZHOU  JIUZE
TECHNOLOGY CO., LTD., HANGZHOU
MOSHENG TEXTILES CO., LTD., HD-CAR STORE,
HELIUS 777 STORE, HENAN HUAXIN IMPORT &
EXPORT TRADE CO., LTD., HENAN RUOZHEN
TRADING CO., LTD., HONDAR MACHINERY CO.,
LTD., JANNEY ILLIMITABLE AMPLIFY STORE,
LIGHT OF EC CHINA STORE, LUNA’S CAR
HOUSE STORE, MOSTEST STORE, NINGBO
FINELIFE PRODUCTS INTL TRADING CO., LTD.,

 

 

 
 

 

Case 1:20-cv-09775-AKH Document 12 Filed 12/04/20 Page 2 of 3

 

NINGBO KINGWORTH GLOBAL IMP. & EXP. CO.,
LTD., NINGBO SONGXING METAL CO., LTD.,
NINGBO SUNAIR HOUSEWARE CO.,LTD,
NINGBO XINKE INDUSTRIAL & TRADING CO,,
LTD., ONLINE CAR STORE, PROFESSION PICK }
STORE, PROMETHEUSS 777 STORE, RYAN-CAR
STORE, SHAOXING JINYI TRADING CO,, LTD., |
SHENZHEN FUYUAN GIFT LTD., SHOPS 123097 |
STORE, SHOP5497252 STORE, SHOP5777765 |
STORE, SHOP5797644 STORE, SHOP5800663
STORE, SHOP5S873953 STORE, SHOP910316358 :
STORE, SILVER MOO STORE, STEAM FRICTION !
STORE, TO BE PROFESSIONAL = STORE,
WORTHWHILE DECISION STORE, WUHAN
RUIYU TENGFEI TRADING CO., LTD., YIWU
HONGYI COMMODITY PURCHASING CO., LTD.
and YIWU XIAOHUA HOUSEHOLD GOODS
FACTORY,

 

Defendants

 

 
Case 1:20-cv-09775-AKH Document 12 Filed 12/04/20 Page 3 of 3

On this day, the Court considered Plaintiff's Application to Temporarily File Under Seal
and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated
with the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Bala Iyer and Jason M. Drangel and exhibits attached thereto under seal
for a period of one (1) week, or until further order by the Court.

It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the
Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.

SIGNED this 4 day of Nip. , 2020, at {Df _.m.

MM Chii—

UNITED STATES DISTRICT JUDGE

fart T
